Citation Nr: 1446124	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for whiplash, trapezius/rhomboid muscles.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that continued the Veteran's disability rating at 10 percent for whiplash residuals.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of those proceedings is of record.

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to her service-connected disabilities during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

When queried during her March 2013 Board hearing, the Veteran replied that her neck condition had worsened since her most recent VA examination in May 2011.
As such, VA is required to afford her a contemporaneous examination to assess the current severity of her neck disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran also testified at her Board hearing that she is employed only part-time and that she is prevented from obtaining full-time employment due to her service-connected disabilities.  She has thus raised the matter of entitlement to TDIU during the pendency of her claim.  As such, the Board has jurisdiction over the TDIU claim.  See Rice.  The RO, however, has not expressly adjudicated the issue of entitlement to a TDIU rating.  Accordingly, the claim for TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board.  Moreover, VA should afford the Veteran an examination so as to ascertain whether her service-connected disabilities render her unemployable.

Furthermore, in July 2014 the Veteran filed claims for service connection for gastrointestinal problems, concentration problems, sleep disturbances, headaches, a skin rash, a respiratory condition, mood changes, and fatigue.  In August 2014 the Veteran filed to reopen her previously denied claim for chronic PMS to include as secondary to Gulf War syndrome.  As these issues are inextricably intertwined with the Veteran's claim for TDIU, and have not yet been adjudicated by the Agency of Original Jurisdiction, the claims are remanded for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her neck symptoms and the impact of her service-connected disabilities on her ability to work.  

She should also be invited to submit statements concerning the onset of her gastrointestinal problems, concentration problems, sleep disturbances, headaches, a skin rash, a respiratory condition, mood changes, fatigue and chronic PMS.

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Send the Veteran and her representative a letter addressing VA's duty to notify with respect to her TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how her service-connected disabilities impact her ability to work.  

3.  Conduct any and all necessary development regarding the Veteran's claims for service connection for gastrointestinal problems, concentration problems, sleep disturbances, headaches, a skin rash, a respiratory condition, mood changes, fatigue and chronic PMS; to include a VA examination. 

The examiner must state whether the Veteran' s gastrointestinal problems, concentration problems, sleep disturbances, headaches, a skin rash, a respiratory condition, mood changes, fatigue and chronic PMS are attributable to a known clinical diagnosis. 

If attributable to a known clinical diagnosis  the examiner must state whether it is at least as likely as not that the Veteran's conditions are related to or had their onset during service. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her neck disability.  

The examiner should conduct all necessary testing including range of motion testing.

The examiner should indicate whether the Veteran has any radiculopathy or neuropathy of her right or left upper extremities. 

The examiner should opine on the current severity of the Veteran's neck condition and its impact on her ability to work.  

5.  Then schedule the Veteran for an examination with a vocational specialist to determine the impact of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  

The claims file must be reviewed by the examiner.  All necessary tests should be conducted and all findings should be reported in detail.

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities alone render her unable to secure or follow a substantially gainful occupation.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience.  The examiner should describe what type of employment activities would be limited due to her service-connected disabilities.

6.  Then adjudicate whether service connection is warranted for gastrointestinal problems, concentration problems, sleep disturbances, headaches, a skin rash, a respiratory condition, mood changes, fatigue and chronic PMS and readjudicate the other issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

